Citation Nr: 0519320	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  00-13 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1975 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The veteran's claim has previously been remanded for 
compliance with the Veterans Claims Assistance Act and for 
further development.

The veteran had an informal hearing in June 2000.


FINDINGS OF FACT

1.  The veteran's bilateral pes planus was noted at the time 
of his induction into active military service.

2.  The veteran's bilateral pes planus did not undergo a 
chronic increase in severity beyond the natural progression 
of the disability during service.


CONCLUSION OF LAW

The veteran's bilateral pes planus was not aggravated by 
service.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment. 38 C.F.R. § 
3.304(b) (2004). A veteran who served during a period of 
war, as the veteran here, is presumed to be in sound 
condition when he entered into military service except for 
conditions noted on the entrance examination. 38 U.S.C.A. § 
1111 (West 2002).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the 
natural progress of the disease. 38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306 (2004).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service. 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 
1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

The veteran's service medical records (SMRs) indicate that on 
the veteran's induction physical on January 8, 1975, he was 
observed to have asymptomatic pes planus.  The physician 
initially assigned a L2 on the veteran's PULHES profile, 
indicating slightly limited mobility of the joints, muscular 
weakness or other musculoskeletal defects of the lower 
extremities; however, this rating was switched to L1, which 
is indicative of no demonstrable abnormality in the lower 
extremities, and the ability to perform long marches.  Within 
two weeks in service, the veteran presented for treatment 
complaining of pain in his ankle, at which time the physician 
noted severe pes planus.  On January 29, 1975, the veteran 
requested separation from the military, stating both that he 
had an erroneous induction/enlistment, and that he did not 
meet induction/enlistment standards at the time of 
induction/enlistment.  A medical board evaluated the 
veteran's qualification for continued service, noting that 
the veteran had painful, severe pes valgo planus deformities 
bilaterally, and accordingly found that the veteran did not 
meet the induction standards and was therefore recommended 
for separation.  The medical board specifically noted that 
the veteran's pes planus was a condition that existed prior 
to service and was not service aggravated.

Accordingly, because the veteran's pes planus was clearly 
noted on his induction physical, the veteran is not entitled 
to a presumption of soundness upon entry into service with 
regard to that condition.  See 38 U.S.C.A. § 1111.  The issue 
then becomes whether the veteran's pes planus increased in 
severity while in service; and, if so, whether there is clear 
and unmistakable evidence that the increase in severity was 
the natural progression of the disease.  38 C.F.R. 
§ 3.306(b).

In support of his claim, the veteran submitted private 
medical records regarding treatment of his feet dated between 
March and September 2000, and a statement from his private 
doctor who indicated that after a careful review of the 
veteran's Army records, it was apparent that the veteran's 
feet were in a great deal of pain.  The doctor recounted some 
of the information regarding the veteran's discharge from 
service, and opined that based on the SMRs and the veteran's 
subjective history, the veteran's basic training may have 
aggravated his bilateral foot condition.  

The Board notes that when a doctor indicates that a veteran 
"may" have aggravated something, the implication is also 
that he "may not" have aggravated it, and the opinion is 
therefore inherently speculative.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  

At an informal hearing in June of 2000, the veteran testified 
that he had never had any problems with his feet, nor seen a 
doctor regarding his feet, prior to service.  The veteran 
indicated that during basic training in January 1975 he began 
having swelling, soreness, and stiffness in his feet while 
completing an obstacle course that involved running and 
jumping, and was put on profile as a result.  However, the 
veteran testified that he never asked to be released from 
service.  

While the veteran is considered competent to testify that his 
feet swelled etc. during basic training, his testimony is not 
competent to prove that his bilateral foot disability was 
aggravated during basic training, because aggravation is a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).

Because the evidence of record was insufficient to entitle 
the veteran to service connection for his pes planus, and in 
an effort to assist the veteran in substantiating his claim, 
the Board remanded the veteran's claim for a VA examination 
and medical opinion.  In January 2005, the veteran underwent 
a podiatry examination, including x-rays of his feet.  The 
examiner noted that, while the x-rays of the veteran's feet 
showed pes planus bilaterally, no previous studies were 
available for comparison.  The examiner diagnosed the veteran 
with equinovalgus of the left foot that is very severe pes 
planar valgus, and with severe pes planar valgus of the right 
foot with loss of the integrity of the mid foot and rear foot 
ligamentous complex.

The examiner then reviewed the veteran's claims file, 
including the statements and treatment records from the 
veteran's private doctor, and noted that the veteran had 
severe pes planus valgus deformity prior to service and that 
the veteran denied any fractures, torn ligaments, or ruptured 
tendons in either foot.  Accordingly, the examiner concluded 
that, based on the fact that the patient reported no trauma 
to his lower extremities, the veteran's pre-service bilateral 
foot disorder did not undergo a chronic increase in severity 
beyond its natural progression during service.

While the Board may not ignore a medical opinion, it is 
certainly free to discount the relevance of a physician's 
statement.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  
In this case, the Board must weigh competing medical 
opinions.  The private doctor indicated that the veteran's 
bilateral pes planus may have been aggravated by service, 
while the VA examiner indicated that the veteran's bilateral 
pes planus was not aggravated during service.  Each opinion 
was based upon examinations of the veteran conducted more 
than two decades after he was discharged from service.  Given 
the firm conclusion drawn by the VA examiner and the 
speculative nature of the private doctor's opinion, the 
balance of evidence shifts away from the veteran's claim.  
Combined with the fact that neither opinion was issued for 
several decades after the veteran was in service, and given 
the medical advisory board opinion, issued contemporaneously 
with the veteran's discharge from service, indicating that 
the veteran's bilateral pes planus existed prior to service 
and was not aggravated by service, the preponderance of the 
evidence is against the veteran's claim that his disability 
was aggravated by service, and reasonable doubt therefore 
cannot be resolved in his favor.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).  Accordingly, the Board finds that there 
is no competent evidence to show that the veteran's current 
bilateral foot disability was aggravated by service.

II.  Veterans Claims Assistance Act Compliance

The VCAA imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in August 
2001, January 2003, and March 2004.  Since these letters 
fully provided notice of elements (1), (2), (3) and (4), see 
above, it is not necessary for the Board to provide extensive 
reasons and bases as to how VA has complied with the VCAA's 
notice requirements.  See Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  With respect 
to element (4), the Board notes that the RO's 2004 letter 
specifically asked the veteran to send any evidence that he 
believed would support his claim, and listed types of 
evidence which are often used to support claims of this 
nature.  Furthermore, there is no allegation from the veteran 
that he has any evidence in his possession that is needed for 
a full and fair adjudication of this claim. 

In addition, by the rating decision on appeal, the statement 
of the case (SOC), and the supplemental SOC (SSOC), the 
veteran was provided with specific information as to why this 
particular claim was being denied, and of the evidence that 
was lacking.  He was also supplied with the complete text of 
38 C.F.R. § 3.159 in the November 2004 SSOC; and the Board 
notes that the veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board acknowledges that the VCAA notice letters were sent 
to the veteran after the RO's November 1999 decision that is 
the basis for this appeal.  In this case, however, the 
unfavorable RO decision that is the basis of this appeal was 
already decided - and appealed to the Board -- by the time 
the VCAA was enacted.  The Court acknowledged in Pelegrini at 
120 that where, as here, the Section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process.  Consequently, the Board finds that 
there was no prejudice to the veteran in the timing of the 
VCAA notice, as the veteran has been given proper subsequent 
VA process and content-complying notice.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  This assistance includes making 
reasonable efforts to obtain relevant records that a claimant 
identifies and providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  

With respect to the VA's duty to assist, the Board has 
acquired private treatment records, and is not aware of a 
basis for speculating that any other relevant private or VA 
treatment records exist that have not been obtained.  
Furthermore, in an effort to assist the veteran in 
substantiating his claim, VA provided the veteran with a 
medical examination to determine the whether his bilateral 
pes planus was aggravated during service.  The veteran also 
testified at an informal hearing, and was offered the 
opportunity to testify before the Board, but declined.

Therefore, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable implementing regulations.


ORDER

Entitlement to service connection for bilateral pes planus is 
denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


